Citation Nr: 0406951	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased rating for kidney stones, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The Board notes that the RO has characterized one of the 
issues on appeal as service connection for PTSD (claimed and 
depression and insomnia).  The Board notes, in this regard, 
that service connection for an acquired psychiatric disorder 
other than PTSD was denied in a prior final unappealed rating 
decision dated in June 1975.  Service connection for PTSD was 
not denied at that time and represents a claim separate and 
apart from the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  Further, in 
the discussion contained in rating decision on appeal, it 
appears to the Board that only the issue of service 
connection for PTSD has been adjudicated.  Thus, as it does 
not appear that the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder 
(to include depression and other than PTSD) has been 
addressed, that matter is referred to the RO for proper 
adjudication and action.  

FINDINGS OF FACT

1.  The veteran manifests no higher than Level II hearing in 
his right ear and level I hearing in his left ear.

2.  The veteran's kidney stones are not shown to be 
manifested by frequent attacks of colic, requiring catheter 
drainage, diet therapy, drug therapy, or invasive or non-
invasive procedures more than two times per year. 

3.  There is no evidence of record establishing that the 
veteran has PTSD, that he engaged in combat, or that his 
alleged stressors have been verified.

4.  In unappealed June 1975 and January 1998 rating 
decisions, the RO denied service connection for a back and 
eye disorders, respectively.

5.  Evidence associated with the veteran's claims folder 
subsequent to the RO's June 1975 and January 1998 rating 
decisions is not so new or significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2003).  

2.  The criteria for a rating in excess of 10 percent for 
kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2003).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).

4.  The June 1975 and January 1998 rating decisions denying 
service connection for back and eye disorders are final.  
38 U.S.C.A. §§  5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

5.  Since the June 1975 and January 1998 rating decisions, 
new and material evidence has not been submitted, and the 
veteran's claims of entitlement to service connection for 
back and eye disorder are not reopened.  38 U.S.C.A. §§ 5103, 
5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in March 2001 
and remains pending.  The VCAA is therefore applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in June 2001 letters and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating, service connection, and new and material evidence 
claims, informed him of the reasons why his claims had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claims.  

In June 2001 letters, prior to the June 2002 adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
obtained, as have VA outpatient treatment records and private 
medical reports.  In addition, the veteran was provided with 
several VA examinations.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
and medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Bilateral hearing loss

The veteran is currently assigned a noncompensable disability 
rating for bilateral hearing loss under the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003).  The veteran now 
contends that his hearing loss is more disabling than 
currently evaluated, and he has appealed for an increased 
(compensable) rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's claim, only the revised criteria will be considered 
in evaluating the veteran's bilateral hearing loss.  See 
VAOPGCPREC 3-2000 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2003).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2003).

After carefully reviewing the evidence and statements made in 
support of the veteran's claim, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and a compensable rating evaluation is not warranted at this 
time. 




A December 2000 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
70
90
LEFT
10
5
20
55
65

Puretone threshold averages were 48 decibels for the right 
ear and 36 decibels for the left.  Speech recognition was 92 
percent for the right ear and 100 percent for the left.  This 
examination report yielded a numerical designation of I for 
both the right and left ears (42 to 49 average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination).  Entering the category designations into 
Table VII, a disability percentage evaluation of 0 percent, 
or noncompensable, is for assignment under Diagnostic Code 
6100.  

A July 2001 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
35
75
95
LEFT
30
25
25
60
65

Puretone threshold averages were 57.5 decibels for the right 
ear and 43.75 decibels for the left.  Speech recognition was 
100 percent for the right ear and 92 percent for the left.  
This examination report yielded a numerical designation of II 
for the right ear (58 to 65 puretone decibel hearing loss, 
with between 92 and 100 percent speech recognition).  A 
numerical designation of I for the left ear was assigned.  
Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2003) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the statements made by the 
veteran explaining why he believes that his hearing loss 
warrants a compensable evaluation.  It is clear from the 
evidence of record that the veteran experiences hearing loss; 
however, the objective medical evidence has not shown that 
his service-connected bilateral hearing loss has increased to 
a level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85 and/or 
§ 4.86.  The veteran's contentions alone cannot establish 
entitlement to a compensable evaluation for defective hearing 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann, supra, 3 Vet. 
App. at 349.  Here, a mechanical application of the schedule 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100.  

The Board notes that the noncompensable disability rating 
under Diagnostic Code 6100 encompasses a range of puretone 
threshold averages and discrimination percentages.  Thus, the 
numeric designation of hearing impairment based on puretone 
threshold averages and speech discrimination could change 
over time, but still be assigned a noncompensable evaluation.  
See 38 C.F.R. § 4.85(h), Tables VI and VII.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation.  Therefore, the veteran's claim 
for a compensable evaluation for bilateral hearing loss must 
be denied. 

2.  Kidney Stones

The veteran is currently assigned a 10 percent disability 
rating for kidney stones under the provisions of 38 C.F.R. § 
4.115b. Diagnostic Code 7508 (2003).  Diagnostic Code 7508 
provides that nephrolithiasis may also be rated, by analogy, 
as hydronephrosis, Diagnostic Code 7509.  The veteran now 
contends that his disorder is more disabling than previously 
evaluated, and he has appealed for an increased rating.  

As stated previously, disability evaluations are determined 
by comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco supra.

Diagnostic Code 7508, the Rating Schedule for 
nephrolithiasis, indicates that kidney disorders should be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy; (2) 
drug therapy; (3) or invasive or non-invasive procedures more 
than two times per year.  However, if any of the above-stated 
requirements are met, a 30 percent disability rating is 
assigned.  See 38 C.F.R. § 4.115b (2003).  Diagnostic Code 
7509, the Rating Schedule for hydronephrosis, assigns a 10 
percent disability rating for disorders with only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent disability rating is 
assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Finally, severe hydronephrosis is 
rated as renal dysfunction.  Id.  

VA outpatient treatment records dated December 2000 to June 
2001 reflect that the veteran sought treatment for kidney 
stones.  In December 2000, it was noted that the veteran had 
a history of kidney stones when he brought in 2 stones for 
analysis that he had recently passed.  A May 2001 treatment 
report found no obstructing stones and the veteran was 
instructed to drink water throughout the summer.  He was 
notably asymptomatic.  A subsequent urogram showed multiple 
rounded densities no larger than 6 mm. in both kidneys that 
were consistent with multiple stones.  There was no 
radiographic evidence of hydronephrosis, hydroureter, or 
obstruction.  In June 2001, it was noted that the veteran had 
never required an operative intervention or lithotripsy.  He 
was informed that he should report to the emergency room if 
he experienced severe colic.  

At his July 2001 VA examination, it was noted that the 
veteran had previously submitted "urinary gravel" that 
showed calcium oxylate monohydrate crystals and had a history 
of kidney stones.  Upon examination, the veteran's weight was 
180 pounds and his height was 67 inches.  He denied lethargy, 
weakness, anorexia, or weight loss.  He asserted that his 
weight had been relatively stable.  He indicated that during 
daylight hours, his urination occurred approximately two 
times per hour and that he did not get up during the night to 
urinate.  He denied dysuria and stated that his stream was 
normal.  He also denied any hernia repair or recurrent 
urinary tract infections, and stated that he had episodes of 
renal colic and darkened urine when he passed urinary stones.  
The examiner found no history of bladder stones, nephritis, 
or renal failure.  In addition, the examiner noted that the 
veteran had not required the use of catheterization, 
dilations, or drainage procedures, and denied having any 
invasive procedures of the urinary tract.  Ultimately, the 
veteran was diagnosed with bilateral renal lithiasis 
documented on a prior IV nephrotomogram.  

A February 2002 radiological report showed multiple 
calcifications reflecting a history of possible renal stones.  
A contemporaneous treatment report noted the veteran's denial 
of unintentional weight loss or gain, fever, chills, or night 
sweats.  He also had no complaints of hematuria, dysuria, 
frequency, urgency, incontinence of urine, or nocturia.  In 
August 2002, the veteran's urinary stones were noted as being 
"inactive."  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's kidney stones.  The appeal is accordingly denied.

The objective medical evidence of record shows no evidence 
that the veteran's kidney stones were manifested by frequent 
attacks of colic requiring catheter drainage.  In addition, 
there is no evidence that the veteran required diet therapy, 
drug therapy, or invasive or non-invasive procedures for his 
kidney stones.  In June 2001, the veteran was informed that 
he should report to the emergency room if he experienced 
colic.  In July 2001, he indicated that he did have episodes 
of renal colic when he passed stones; however, he denied the 
use of catheterization, dilations, or drainage procedures.  
He did not state how often he had colic, but there is no 
evidence that he went to the emergency room for kidney stones 
or that he passed stones frequently.  In May 2001, the 
veteran was "asymptomatic" for kidney stones and in August 
2002, it was noted that his urinary stones were "inactive."  
With respect to procedures, in June 2001 the veteran stated 
that he had never required an operative intervention for his 
kidney stones.  He reiterated this statement in July 2001 
when he asserted that he had not had any invasive procedures 
of the urinary tract.  Finally, there is no evidence that the 
veteran underwent drug or diet therapy for his kidney stones.  

Absent evidence that the veteran's service-connected kidney 
stones meet the schedular criteria for a rating in excess of 
10 percent, an increased rating is not warranted at this 
time.  Accordingly, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
the veteran's kidney stones and the claim is denied.  

3.  PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Regulations provide that service connection will be granted 
for PTSD when there is medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is 
required.  See 38 C.F.R. § 3.304(f) (2003).  With regard to 
the second PTSD element as set forth in 38 C.F.R. § 3.304(f), 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
supporting evidence that corroborate the statements to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  Once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred strongly suggests that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997). 

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy during 
active service.  First, his military occupational specialty 
was that of a "carpentry specialist."  There is no 
indication in the veteran's personnel records that he was 
assigned or participated in combat duties.  Second, none of 
the veteran's awarded medals or decorations show combat 
service.  In conjunction with his military occupational 
specialty, the fact that he did not receive an award for 
combat service is probative evidence that he likely did not 
participate in combat.  Third, it was noted on the veteran's 
DD Form 214 that he did not serve overseas.  

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  In an 
effort to assist the veteran, he was issued a letter in June 
2001 requesting the "stressors" that he experienced during 
service.  He was also given forms to describe any such 
incidents that he experienced during service, along with a 
request for location(s), date(s), and the names of other 
people who were either involved in the event or who may have 
witnessed the event.  The veteran did not respond to this 
letter.

Finally, as stated previously, a grant of service connection 
for PTSD also requires evidence showing that a current 
disability exists.  In this case, the veteran was 
specifically requested to provide medical evidence of 
treatment for PTSD following his discharge from service.  No 
such evidence has been received.  A February 2001 VA 
outpatient treatment report reflects that the veteran was 
screened for PTSD.  The results were "negative."  There are 
no additional medical records addressing PTSD.  

As the record contains no evidence that the veteran engaged 
in combat during active service, had verified stressors, or 
was diagnosed with PTSD, service connection must be denied.  
The Board is cognizant of the fact that the veteran feels he 
has PTSD due to stressful experiences during active service; 
however, he lacks the medical expertise necessary to diagnose 
a specific psychiatric disorder.  It is now well established 
that a person without medical training, such as the veteran, 
is not competent to provide evidence on medical matters such 
as diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.

4.  Back and Eye Disorders

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for back and eye 
disorders on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's service 
connection claims were denied in June 1975 and January 1998 
rating decisions.  In June 1975, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disorder, stating that while the veteran received treatment 
for a back injury from June 1973 to July 1973, treatment was 
discontinued and there was much improvement.  In January 
1998, the RO denied the veteran's claim of entitlement to 
service connection for an eye disorder stating that while the 
veteran had two foreign objects removed from his eye during 
active service, no follow-up treatment was shown and there 
was no evidence of any permanent residuals or chronic eye 
disability after service.  The June 1975 and January 1998 
rating decisions are final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

In March 2001, the veteran filed to reopen his service 
connection claims.  A June 2001 decision denied the veteran's 
claims and he disagreed with that decision, initiating a 
timely appeal.  As there are prior final determinations for 
the veteran's claims, the June 1975 and January 1998 rating 
decisions, the Board is now required to decide whether new 
and material evidence has been presented before reopening and 
adjudicating the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the June 1975 and January 
1998 rating decisions, the veteran has submitted private and 
VA outpatient treatment records, as well as VA examination 
reports.  With respect to the veteran's claim of entitlement 
to service connection for a back disorder, the veteran 
reported a history of low back pain in February 2002 due to a 
prior low back injury.  He reported that the symptoms were 
intermittent and relieved by rest.  No diagnosis or 
examination was made.  In June 2002, it was noted that the 
veteran again complained of low back pain and stated that he 
had used a TENS unit for relief.  It was noted that he had 
low back pain with leg numbness and that an EMG would be 
conducted to evaluate for active lumbosacral radiculopathy.  
No additional treatment or examination of the back is 
included in the record.  With respect to the veteran's claim 
of entitlement to service connection for an eye disorder, a 
February 2001 examination report noted that the veteran had 
cluster-type headaches with associated watery eye and redness 
in the right eye.  In February 2002, it was again noted that 
the veteran had lacrimation and eye redness with headaches.  
A September 2001 treatment report noted that the veteran's 
visual fields were full to confrontation and that his pupils 
were equal, round, and reactive to light.  No afferent 
papillary defect was seen.  

These records show intermittent complaints of low back pain 
and eye redness and lacrimation; however, no comments are 
made as to the etiology of either disorder.  Moreover, there 
is no evidence that the veteran even suffers from a low back 
or eye disorder.  As such, the evidence submitted in support 
of the veteran's claims does not constitute new and material 
evidence because although it is new, it does not bear 
directly and substantially upon the issue of service 
connection.  That is, the evidence submitted in support of 
the claims does not constitute new and material evidence to 
the extent it is essentially cumulative and redundant of the 
evidence of record at the time of the prior final denials.  

As discussed above, the RO denied the veteran's claims based 
upon lack of medical evidence of a relationship between the 
claimed conditions and the veteran's military service.  There 
remains a lack of such evidence.  The veteran has not 
submitted any evidence to show that he has a back or eye 
disorder that was incurred in or aggravated by active 
service.  Moreover, the veteran has not submitted evidence of 
a nexus opinion that any current disorders are related to 
active service.   

The contentions made by the veteran since the June 1975 and 
January 1998 rating decisions requesting that his service 
connection claims be reopened cannot be considered new.  For 
the most part, his statements are duplicative and repetitive 
of the contentions he made previously.  Moreover, such 
statements are not material.  He does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on matters involving medical knowledge, such as 
diagnosis or causation.  

The Board finds that there is a complete lack of medical 
evidence linking any back or eye disorder to the veteran's 
military service.  Where, as here, the determinative issue is 
one of medical diagnosis, causation, or aggravation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the June 1975 and January 1998 denials of the 
veteran's claims is not sufficient to reopen the claims of 
entitlement to service connection for back and eye disorders.  
Until the appellant meets his threshold burden of submitting 
new and material evidence in order to reopen his claims, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a compensable rating evaluation for bilateral 
hearing loss is denied.

Entitlement to a rating evaluation in excess of 10 percent 
for kidney stones is denied.

Service connection for PTSD is denied.

The claim of entitlement to service connection for back 
disorder is not reopened; the appeal is denied.

The claim of entitlement to service connection for an eye 
disorder is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



